Citation Nr: 1728938	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  09-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS), to include as due to an undiagnosed illness and/or as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia, to include as due to an undiagnosed illness and/or lead and mercury exposure.

3.  Entitlement to service connection for a sleep disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1994 to July 1997 and from November 2001 to April 2007.

These matters come before the Board of Veterans' Appeals (Board) on appeal from February 2008 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The case is currently under the jurisdiction of the RO in New Orleans, Louisiana.  

In February 2011, the Veteran presented sworn testimony during a video conference hearing in Muskogee, Oklahoma, which was chaired by the undersigned.  A transcript of the hearing has been associated with the claims file.

The Board remanded these claims in May 2011 and in March 2016 for further development.  The claims are back before the Board for appellate consideration.  


FINDINGS OF FACT

1.  Chronic fatigue syndrome was not manifest during active service; and, the preponderance of the evidence fails to establish a present chronic fatigue disorder as a result of service, an undiagnosed illness, a medically unexplained chronic multisymptom illness, or a service-connected disability.

2.  Fibromyalgia was not manifest during active service; and, the preponderance of the evidence fails to establish a present disorder as a result of service, an undiagnosed illness, a medically unexplained chronic multisymptom illness, or a service-connected disability.

3.  A chronic sleep disorder was not manifest during active service; and, the preponderance of the evidence fails to establish a present chronic sleep disorder as a result of service, an undiagnosed illness, a medically unexplained chronic multisymptom illness, or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for chronic fatigue syndrome have not been met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

2.  The criteria for service connection for fibromyalgia have not been met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).

3.  The criteria for service connection for a sleep disorder have not been met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letters dated in July 2007 and March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as all identified and available post-service medical records, including private treatment records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his claims. 

The Veteran was afforded VA examinations and opinions in November 2007, June 2013, and May 2016.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board notes that the Veteran's service treatment and personnel records from his first period of active duty are missing.  The RO undertook extensive development in an attempt to locate these records, as instructed by the May 2011 Board remand.  Appropriate action was taken to assist the Veteran in substantiating his claims; however, these records are found to be unavailable.  Under such situations, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The following analysis has been undertaken with consideration of this heightened duty.

Finally, the Board finds compliance with the prior remands.  A remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Substantial compliance, rather than strict compliance, is required.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In the context of an examination, there is no Stegall violation when an examiner makes the ultimate determination required by the Board's remand, because such determination constitutes substantial compliance.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Here, the May 2011 remand directed the RO to provide a notice letter to the Veteran, obtain personnel records from his first period of active duty, obtain outstanding VA treatment records, and provide an examination for his claimed disorders.  A July 2011 letter was sent to the Veteran describing they type of evidence necessary to successfully complete a service connection claim under the presumptive provisions for Gulf War veterans.  Efforts were also taken to obtain treatment and personnel records from the Veteran's period of active duty from July 1994 to July 1997.  In a September 2012 formal finding of unavailability, the RO documented the numerous steps it had taken to obtain such records.  38 C.F.R. § 3.159 (c)(2).  VA treatment records were associated with the record, and the Veteran was provided an examination in 2013.  Pursuant to the March 2016 Board remand, outstanding VA treatment records were procured and the same VA examiner who conducted the June 2013 examinations provided an addendum opinion.  Thus, there has been compliance with the prior remands.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

The Veteran claims that he has CFS that is either due to exposure to lead or mercury during his military service or had onset during service.  His fibromyalgia is claimed to have been onset as a result of service in the Persian Gulf, or the Southwest Asia theater of operations during the Persian Gulf War.  He also claims that fibromyalgia is secondarily related to service-connected PTSD.  Regarding his claimed sleep disorder, the Veteran contends that such a disorder is distinct from any sleep impairment symptoms associated with his service-connected PTSD.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2016).

Congress specifically limited entitlement to service connection for a disease or injury to cases where the disease or injury has resulted in a disability.  In the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The requirement of a current disability is satisfied if a disability is diagnosed at the time a claim is filed or at any time during or contemporary to the pendency of the appeal.  Service connection may be established even though the disability resolves prior to adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 17, 2016).  The Veteran in this case is shown to have served in Southwest Asia, and these regulations are applicable to his claim.  

The term medically unexplained chronic multisymptom illness means a chronic disability resulting from an undiagnosed illness; a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined as a cluster of signs or symptoms; or, any diagnosed illness that VA determines in regulations warrants a presumption of service connection.  Chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be medically unexplained.  38 C.F.R. § 3.317(a)(2).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

Because many of the records pertaining to each claimed disorder originate from the same source and overlap, the Board will discuss the factual history for each claim in one section and in chronological order.  


	Factual History

The Veteran's service treatment records include complaints of fatigue and insomnia.  Many of those complaints appear to be in the context of PTSD and depression, as well as, side effects of medication.  A March 2006 report noted the Veteran complained of chronic fatigue symptoms and that the examiner suspected this was multifactorial from elements of persistent depression/dysphoria, as well as, an underlying sleep disorder.  In a December 2006 letter from the Mental Health Division of the Naval Branch Health Clinic in Groton, Connecticut, the Veteran was noted to have started feeling depressed in September 2004.  Since then he had experienced numerous mental health symptoms, including insomnia.  At the time of that letter, the Veteran had continued symptoms of depression with insomnia and suicidal ideation.  

Post-service, in a March 2007 Vet Center note, a history of sleep disturbance was reported in conjunction with PTSD and depression.  In what appear to be contemporaneous VA progress notes from February to May 2007, the Veteran was assessed with fatigue.  

Thereafter, Veteran submitted a claim of entitlement to service connection for CFS as a result of lead and mercury exposure in July 2007.  With his claim, he submitted a private toxic metal urinalysis from March 2007 that showed elevated levels of lead and mercury.  The lead levels exceeded three times the expected limit.  The attached report noted that elevated lead levels could lead to the following impairments:  impaired vitamin D metabolism, initial effects on erythrocyte and erythroid precursor cell enzymology, increased erythrocyte protoporphyrin, headaches, decreased nerve conduction velocity, metallic taste, loss of appetite, constipation, poor hemoglobin synthesis, colic, frank anemia, tremors, nephrotoxic effects with impaired renal excretion of uric acid, neuropathy, and encephalopathy.  The report also noted that early signs of mercury contamination include the following impairments:  decreased senses of touch, hearing, vision and taste, metallic taste in the mouth, fatigue or lack of physical endurance, and increased salivation.  From there, symptoms may progress with moderate or chronic exposure to the following:  anorexia, numbness and paresthesias, headaches, hypertension, irritability and excitability, and immune suppression, possibly immune dysregulation.  Advance disease processes from mercury toxicity include: tremors and incoordination, anemia, psychoses, manic behaviors, possibly autoimmune disorders, and renal dysfunction or failure.  

The Veteran was initially provided a VA examination for his claimed CFS in November 2007.  On clinical interview, the Veteran described first having fatigue in 2004, with its onset being gradual.  He reported he had been moving from one apartment to another and had received a pamphlet about lead poisoning.  Upon reading the pamphlet, the Veteran had noticed that he had symptoms consistent with the symptoms listed therein.  On visiting a naturopath, he was provided a urine test to detect heavy metals.  At that time, he was found to have elevated levels of lead and mercury.  The Veteran explained that he worked as a navigation electrician, which involved battery maintenance.  He expressed his belief that he could have been exposed to mercury in this capacity.  He also described being to exposed to lead during the course of his service aboard a submarine when he sat on green bricks that he later discovered were made of lead.  The Veteran described his fatigue as "just a feeling as if he is zapped, and he has no energy."  The examiner noted that the Veteran slept eight hours per night.  He had been told that he talked in his sleep, but he did not awaken gasping for air.  He had awakened during the night feeling as if he was having a panic attack.  The Veteran's current occupation was working an 11-hour day driving a truck.  When feeling fatigue he would pull over to take a nap.  The Veteran denied any specific generalized muscle aches or weaknesses, but he did indicate that his muscles have a twitching when fatigued.  He denied headaches or migratory joint pains.  He reported having a history of neuropsychiatric symptoms.  He denied any type of sleep disturbance.  After conducting a physical examination and reviewing laboratory tests conducted for the examination, the examiner provided an impression of subjective fatigue that was not consistent with CFS.  It was noted that both blood and urine testing did not show currently detectable lead or mercury levels.  Thus, fatigue was not likely secondary to elevated lead or mercury levels.  

In his August 2008 Notice of Disagreement in response to the February 2008 rating decision denying service connection for CFS, the Veteran provided a May 2008 letter from Dr. CDT explaining that lead and mercury toxicity caused CFS.  The Veteran expressed disagreement with the blood testing conducted in the November 2007 VA examination.  The May 2008 private medical statement from Dr. CDT also noted that lead stayed tightly bound in bone and mercury stayed tightly bound in neural tissue until a provocative agent was used to release the bound metals into the urine.  It was asserted that the November 2007 VA examination which showed no level of mercury detected would not have detected lead and mercury on a routine urinalysis unless a provocative agent was administered.  The doctor compared the November 2007 laboratory findings to the test showing elevated lead and mercury levels in March 2007, noting that these elevated levels were discovered after the administration of a provocative agent (Chelation) was administered.  It was further noted that elevated lead or mercury had many detrimental effects, including CFS.  An appended health insurance claim form noted diagnoses of chronic fatigue, mercury, and lead.  

Next, of record is a January 2009 private assessment from Dr. TMM.  The Veteran was documented complaining of a history of myalgias since 2000.  The Veteran also complained of fatigue, having debilitating fatigue and feeling of moderate, generalized weakness and fairly severe tiredness for over the past eight years.  His fatigue had been fairly constant and seemed to be worsening.  The Veteran further described having difficulties initiating sleep, noting that it would take over one hour to fall asleep on occasion.  Maintenance of sleep was also difficult, and the Veteran would often wake up after only three to four hours of sleep.  Regarding fibromyalgia, Dr. TMM arrived at this diagnosis by noting the presence of tenderness at specified tender points, when pressure at the site was applied.  The symptoms had been present continuously for over three months, with pain present in all four body quadrants.  The Veteran described the intensity of the pain at the time of the examination to be severe.  Primary joints affected included the shoulders, elbows, hips, and knees.  Tender spots included the spine, shoulders, knees, and arms.  Associated symptoms with the fibromyalgia included sleep problems, moderate depression, myalgias described as throbbing shooting pains, and joint stiffness.  Upon completing her examination, Dr. TMM diagnosed the Veteran with fatigue and fibromyalgia.  

Thereafter, the Veteran submitted claims of entitlement to service connection for fibromyalgia and insomnia in February 2009.  In his claim, he amended his claim of entitlement to service connection by asserting that he should be awarded service connection for CFS because there was clear evidence of this condition during his military service.  He claimed he was entitled to service connection on a presumptive basis.  With his claims, he submitted private treatment records documenting the administration of B12 injections from January through March 2009.  The Veteran complained of a history of muscle pain and aches since 2000, with a reported history of working in shipyards and boarding foreign vessels.  The Veteran had also worked with submarine batteries.  He was assessed with fibromyalgia, the diagnosis rendered based on a history of symptoms.  Going forward, the plan was to administer monthly B12 injections.  

Contemporary VA treatment records document treatment for complaints of chronic fatigue and fibromyalgia in December 2008.  The Veteran had reported having chronic generalized pain all over his body for years.  He reported feeling dizzy and sleepy during the day.  He also discussed having fatigue.  However, a neurological examination was normal at that time and no tenderness was elicited on trigger point testing.  

In his June 2009 NOD with the rating decision denying service connection for fibromyalgia, the Veteran again asserted that this condition should be presumptively service-connected under the Gulf War Veterans regulations.  In a February 2010 VA Form 9, the Veteran stated that fibromyalgia had been linked to PTSD, stress, disturbed sleep, infections, and vaccines which he incurred during service.  He submitted articles to support his contentions, including an article entitled "PTSD, tenderness, and fibromyalgia syndrome: are they different entities?" which noted that in the male test patients PTSD was highly associated with fibromyalgia syndrome.  The Veteran also submitted articles discussing fibromyalgia in connection with vaccines and infections.  Service connection has been established for PTSD with depression.

At his February 2011 hearing, the Veteran testified that CFS had onset in 2004 or 2005.  At that time, he presented for treatment at sick call when fatigue was noted in the Veteran's medical records.  He did not receive an official diagnosis until 2008, post-service.  He reiterated his arguments that he was exposed to mercury and lead as part of his occupation working with batteries and on a submarine.  He testified that he served on land in Kuwait.  However, he did not recall ever being afforded a Gulf War examination.  He then testified that he had present diagnosis of fibromyalgia and that he first started experiencing fibromyalgia type problems in 2005 and 2006 after he came back from a trip from the Persian Gulf.  He reiterated that in 1994 he was on an amphibious assault ship and spent time on land in Kuwait.  Next, the Veteran again expressed his belief that his fibromyalgia and service-connected PTSD were highly correlated.  Finally, the Veteran testified that he had insomnia and that an hour or two would pass before he could fall asleep.  He would then awaken in the middle of the night.  

Pursuant to the May 2011 Board remand, the Veteran presented for a series of examinations for his claimed fibromyalgia, CFS, and sleep disorder in June 2013.  Beginning with the VA examination for fibromyalgia, the examiner conducted an in-person examination and reviewed his VA claims file.  The Veteran had reported being diagnosed with this condition in 2010 by a local provider in Oklahoma and was provided with Vitamin B12 injections that were not beneficial.  He denied other medication or therapy for this condition.  However, he had been seeing a naturopathic physician who had placed him on vitamins and minerals.  He was reportedly doing better on this treatment.  The Veteran did have symptoms that were attributable to fibromyalgia.  These symptoms included widespread musculoskeletal pain, stiffness, muscle weakness, sleep disturbances, and paresthesias.  The symptoms were constant or nearly constant.  However, the Veteran did not have any tender points (trigger points) for pain.  A physical examination showed full range of motion of all joints of the upper and lower extremities without difficulty.  Both cervical and lumbar spines had good range of motion.  All pulses were palpable and deep tendon reflexes of the upper and lower extremities were intact.  Gait was stable, and sensation to monofilament testing and vibration was intact in upper and lower extremities.  Accordingly, because the Veteran's physical examination was not consistent with a diagnosis of fibromyalgia, the examiner opined that the Veteran did not have fibromyalgia.  In a separate opinion, the examiner cited to her review of the record, her examination of the Veteran, and X-ray studies of the cervical and lumbar spines in opining that the Veteran did not have fibromyalgia.  On examination, he did not have tenderness to the appropriately applied pressure in the targeted points.  The spine X-rays showed disorders that could cause the type of pain that the Veteran had been reporting.  

The examiner next completed a CFS disability benefits questionnaire.  Again, she found that the Veteran did not have this condition.  As with the examination for fibromyalgia, the Veteran did have signs or symptoms that were attributable to CFS.  Specifically, he had generalized muscle aches or weakness and sleep disturbance.  However, the Veteran did not have any cognitive impairment attributable to CFS.  Laboratory testing was conducted for this examination.  The examination led the examiner to conclude that the Veteran did not have CFS.  He had continued to work fulltime.  He was able to attend to activities of daily living, and he could leave home for outings like shopping.  The Veteran had remained busy and active, completing his master's degree, doing gardening work, reading, and working on his house.  In a separate opinion, the examiner noted that the Veteran had a history of a mental disorder that was responsible for the Veteran's history of sluggishness and insomnia.  

In another disability benefits questionnaire for the claimed sleep disorder, the Veteran was documented as reporting the onset of sleep difficulty in 2004.  He reported using Melatonin to fall asleep, and that the medication was effective.  However, he would wake after falling asleep secondary to noises in his house, often requiring 30 to 60 minutes to return to sleep.  The Veteran had undergone a sleep study a few days prior to the examination, and the study was normal, noting mild snoring.  The examiner opined that the Veteran did not have sleep apnea.  She cited to a review of the Veteran's record which showed that the Veteran's complaints of insomnia were related to his service-connected mental disorder, not sleep apnea.  

Pursuant to the Board's March 2016 remand, the June 2013 VA examiner provided an addendum opinion in May 2016.  She cited to her review of the electronic record in referring to the urine screen for heavy metals in March 2007 that showed elevated levels of lead and mercury.  Chronic fatigue was attributed to these elevated levels.  However, there was no documentation of chelation therapy for the treatment of either mercury or lead.  Referring back to the 2013 VA examination, the examiner noted that the Veteran had reported being treated for the elevated levels with vitamins and minerals.  The examiner explained that while Vitamin C may be helpful in mild lead toxicity, it does not eliminated mercury from the body.  She noted that vitamin therapy was not the standard of care for lead or mercury toxicity, but that the Veteran had reported that his symptoms had improved with vitamin and mineral therapy.  It was further noted that on urine screening for lead and mercury levels at the Oklahoma City VA Medical Center in November 2007, there were no findings of mercury or lead.  

Moving to the January 2009 private treatment record for complaints of fibromyalgia and CFS, the examiner noted that the Veteran had received vitamin B12 injections.  He had also been evaluated prior to this in December 2008 for fibromyalgia and chronic fatigue.  It was noted the history and physical examination did not support the diagnosis of either CFS or fibromyalgia per the clinic note.  The examiner explained that fibromyalgia waxes and wanes, and the Veteran did not have the medical documentation of complaints or treatment for fibromyalgia or CFS when treated at VA between 2011 and 2013.  Further, his pain levels were zero and there was no documentation of complaints or treatment for fibromyalgia or CFS when the Veteran received VA treatment between 2013 and 2016.  Significantly, his pain levels were reported as zero during this time period.  The examiner noted that this was suggestive of a finding that the Veteran did not have either condition.  At the 2013 VA examination, the Veteran provided a history that was not compatible with diagnoses of fibromyalgia or CFS.  It was further noted that he had reported having had fatigue secondary to anxiety medication so he had stopped taking it.  He had also completed a master's degree in business administration and a three year internship.  He reported working in a financial management department.  Although the Veteran had described symptoms suggestive of a diagnosis of fibromyalgia at that time, the examiner noted his physical examination was essentially normal.  There were no tender points for pain.  Since the January 2009 private treatment record, it was noted the Veteran had not suffered from chronic symptoms and physical examinations diagnostic of fibromyalgia.  The examiner found the previous diagnosis of fibromyalgia was at least as likely as not provided in error.  Because he had not experienced ongoing complaints of CFS, and because he did not meet the VA diagnostic criteria for a diagnosis of CFS, the examiner again opined that it was at least as likely as not that the Veteran did not have CFS.  

The Board has reviewed the totality of the VA treatment records during the claim period.  Up to 2010, the Veteran had reported feeling like he had chronic fatigue in relation to his documented poor sleep.  Thereafter, however, there is no mention of this symptom.  

	Analysis

After a thorough review of the evidence of record, the Board finds that CFS, fibromyalgia, and a sleep disorder were not manifest during active service and that the preponderance of the evidence fails to establish a present chronic disorder as a result of service, an undiagnosed illness, a medically unexplained chronic multisymptom illness, or a service-connected disability.  Specifically, the preponderance of the evidence shows that the Veteran does not have fibromyalgia, chronic fatigue syndrome, or a sleep disorder that is distinct from the symptom of sleep impairment that has been competently attributed to his service-connected PTSD with depression.  

The November 2007, June 2013, and May 2016 VA opinions are persuasive that the Veteran did not meet the criteria for diagnoses of fibromyalgia, chronic fatigue syndrome, or a distinct chronic sleep disorder.  The May 2016 addendum opinion addressed the favorable opinions of record, including the May 2008 and January 2009 opinions of record diagnosing chronic fatigue and fibromyalgia.  The Board places greater probative weight in the examiner's rationale that the Veteran had not demonstrated chronic symptoms of CFS and fibromyalgia in rebutting the favorable opinions rendered before 2010.  The Board finds that the June 2013 and May 2016 opinions are more probative than the private opinions in this regard.  The examiner is noted to have gathered a detailed history from the Veteran, provided diagnostic tests, and based her findings on the results of these tests and a complete review of the available record.  A detailed and thorough rationale was provided.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  

The Board also notes that the Veteran's reported symptoms of fatigue, insomnia, and musculoskeletal pain have been competently attributed to already existing and service-connected conditions.  For instance, musculoskeletal pain exists as a result of service-connected cervical and lumbar spine disorders, and a bilateral foot disorder.  See May 2016 VA addendum opinion.  Fatigue and sleep disturbances have been variously attributed to the Veteran's diagnosed service-connected PTSD.  See VA mental disorder examinations conducted in October 2007, May 2010, and June 2013.  Service treatment records documenting the onset of and treatment for psychiatric symptoms all document related reports of sleep difficulties and fatigue.  These symptoms have been considered in the ratings currently assigned for the Veteran's service-connected disorders, and they do not represent separate disabilities, particularly diagnoses of CFS, fibromyalgia, or a distinct sleep disorder.  

In making these findings, the Board further notes that the Veteran has made various statements as to his claimed conditions.  The Board finds such lay opinions in the present case are not competent evidence.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of etiology are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion or diagnosis depends on the facts of the particular case.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469   (1994).  The Board finds, in this case, that the Veteran is not competent to render diagnoses of CFS, fibromyalgia, or a chronic sleeping disorder.  These considerations are not simple, as such diagnoses require clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  As such, the Board finds that the Veteran's statements as to the diagnosis of a CFS, fibromyalgia, and a sleep disorder are not competent evidence.

Thus, as the probative evidence of record is against a finding that the Veteran has CFS, fibromyalgia, and a distinct sleep disorder, and supports a finding that symptoms complained of during the appeal period are attributable to already service-connected conditions, the Board finds that the preponderance of the evidence is against these claims.  


ORDER

Service connection for chronic fatigue syndrome is denied.

Service connection for fibromyalgia is denied.  

Service connection for a sleep disorder is denied.  



____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


